IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-71,541-05


EX PARTE TERRY E. WINCHESTER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 06-2846-B IN THE 106TH JUDICIAL DISTRICT COURT
FROM LYNN COUNTY


 Per curiam. Keller, P.J., and Johnson, J., dissent.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of failure to appear
and sentenced to life imprisonment.  His conviction and sentence were affirmed on direct appeal. 
Winchester v. State, No. 07-07-0031-CR (Tex. App. - Amarillo, February 14, 2008, pet. ref'd).
	On February 16, 2011, this Court remanded this application to the trial court for findings of
fact and conclusion of law.  On August 16, 2011, the trial court made findings of fact and
conclusions recommending that relief be denied.
	This Court has reviewed the record with respect to the allegations made by Applicant.  We
adopt the trial court's findings and conclusions of law, except for conclusions of law #1, #5, and #6
regarding trial counsel's performance.  Based upon the trial court's findings and conclusions and our
own review, we deny relief.

Filed: September 28, 2011
Do not publish